Citation Nr: 1713019	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-14 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) with lumbosacral strain.  

2.  Entitlement to a disability rating in excess of 20 percent for right shoulder strain.  

3.  Entitlement to a disability rating in excess of 10 percent for right knee strain.  

4.  Entitlement to a disability rating in excess of 10 percent for left shoulder strain prior to August 19, 2016 and in excess of 40 percent thereafter.  

5.  Entitlement to a disability rating in excess of 10 percent for left hip strain.  

6.  Entitlement to a disability rating in excess of 10 percent for right hip strain.  

7.  Entitlement to an increased rating for osteoarthritis, left knee, status post arthroplasty, evaluated as 10 percent for the period prior to July 25, 2011, and 30 percent disabling for the period on and after September 1, 2012.  

8.  Entitlement to an increased initial rating for degenerative joint disease (DJD) and DDD of the cervical spine evaluated as 10 percent disabling prior to May 9, 2011, a rating in excess of 20 percent from May 9, 2011, and in excess of 30 percent from August 19, 2016. 

9.  Entitlement to an initial rating in excess of 20 percent for cervical radiculopathy of the left upper extremity prior to August 19, 2016, and in excess of 40 percent thereafter.

10. Entitlement to an initial rating in excess of 20 percent for cervical radiculopathy of the right upper extremity prior to August 19, 2016, and in excess of 30 percent thereafter.

11. Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity prior to October 9, 2013, and in excess of 20 percent thereafter.

12. Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity prior to October 9, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to May 1991.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The jurisdiction of his appeal has since been transferred to the VA RO in Winston-Salem, North Carolina.  The procedural history of the case was previously set out in a Board remand of May 2016, and will not be repeated in this document.  These matters have been returned to the Board on the issues as now set out on the title pages of this document.

The issues of the evaluations of the low back disorder, left and right shoulder disorders, left and right knee disorders, left and right hip disorders, and cervical spine disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, right and left upper extremity cervical radiculopathy has been manifested by radiating pain and numbness, more nearly approximating moderate incomplete paralysis, but no more.  The left upper extremity is the major extremity.

2.  For the entire appeal period, right and left lower extremity lumbar radiculopathy more nearly approximates moderate incomplete paralysis of the sciatic nerve, but no more, due to absence of sensation confirmed by objective findings, diminished sensation, pain, paresthesia and trophic changes.



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, the criteria for a 30 percent rating, but no higher for cervical radiculopathy of the right upper extremity have been met for the entire appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8510-8513 (2016).

2.  With resolution of reasonable doubt, the criteria for a 40 percent rating, but no higher, for cervical radiculopathy of the left upper extremity have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8510-8513 (2016).

3.  With resolution of reasonable doubt, for entire appeal period, the criteria for an increased rating of 20 percent, but no higher, for left and right lumbar radiculopathy of the lower extremities, separately rated, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, notice of the requirements for disability evaluations was satisfied by a letter sent to the Veteran in June 2012.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The claims related to radiculopathy were last adjudicated in September 2016.  

VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim."  Golz, 590 F.3d at 1320, 21.  In this case, service treatment records, private medical records, VA treatment records, Social Security Administration records, and lay statements have been associated with the record. 

In February 2013, October 2013, and, pursuant to Board remand, August 2016, VA afforded the Veteran examinations with respect to the severity of his radiculopathy.  The Board finds these examinations to be adequate to address the current severity of such disabilities.  The VA examiners reviewed the Veteran's medical history, considered the Veteran's statements, and described the severity of the radiculopathy in sufficient detail to allow for appropriate evaluation.  Since this examination, the lay and medical evidence does not reflect a material increased severity of disability warranting additional examination.  Therefore, the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the May 2016 Board remand, the Board ordered that attempts be made to obtain the Veteran's Social Security Administration records.  Such records were obtained.  Additionally, updated VA treatment records were associated with the record.   Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Evaluation of Upper and Lower Extremity Radiculopathy

In May 2012, the Veteran filed a claim for numbness and tingling of the bilateral upper and lower extremities.  Subsequently, service connection was granted for the claim.  The RO evaluated the Veteran's upper extremities under Diagnostic Code 8510.  The Veteran's right and left lower extremity radiculopathy is evaluated under Diagnostic Code (DC) 8520.  

Diagnostic Code 8510 provides the rating criteria for paralysis of the upper radicular group (fifth and sixth cervicals), and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the upper radicular group, which is rated as 70 percent disabling for the dominant extremity, contemplates severely affected, or totally lost, shoulder and elbow movements, with hand and wrist movements not affected.  Ratings of 20 percent, 40 percent and 50 percent are assignable for incomplete paralysis of the dominant extremity, which is mild, moderate or severe in degree, respectively.  Ratings of 20 percent, 30 percent, and 40 percent are assignable for incomplete paralysis of the nondominant extremity, which is mild, moderate or severe in degree, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8510.

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve and, therefore, neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Under DC 8520, mild incomplete paralysis is rated 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  Moderately severe incomplete paralysis is rated 40 percent disabling.  Severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, in which the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, is rated 80 percent disabling.  DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve.

A note preceding the Schedule of Ratings for Diseases of the Peripheral Nerves provides that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve.  The note further states that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in 38 C.F.R. § 4.123 will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

The VA's Adjudication Manual does provide guidance in evaluating the severity of nerve paralysis.  According to the Manual, "mild" incomplete paralysis is demonstrated by subjective symptoms or diminished sensation.  M21-1, Part III, Subpart iv, 4.G.4.b.  "Moderate" incomplete paralysis is manifested by the absence of sensation confirmed by objective findings.  Id.  "Severe" incomplete paralysis is manifested when more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes.  Id.   A separate evaluation may be assigned for symptoms that are separate and distinct, do not overlap, and are attributed to different lower extremity nerves.  M21-1, Part III, Subpart iv, 4.G.4.d.  This means that separate evaluations are warranted when symptoms arise from any of the five nerve branches listed in the table in M21-1, Part III, Subpart iv, 4.G.4.c.  

During the appeal period in this case, the Veteran complained of burning-like pain in his hands and feet.  A May 2011 VA examination showed normal reflexes and a normal sensory examination in upper and lower extremities.  There was reduced muscle strength (3/5) in the left hip, knee, ankle and great toe.  Muscle tone was noted as normal.  Muscle atrophy was not present.

A February 2013 VA cervical spine examination with respect to the upper extremities revealed normal muscle strength, except 4/5 muscle strength with respect to left elbow flexion and left elbow extension.  No atrophy was present.  Reflexes were normal.  The sensory examination was normal as to sensation to light touch.  The examiner found no constant pain in the upper extremities.  Severe pain, severe paresthesias and/or dyesthesias, and severe numbness were present in both upper extremities.  The nerve roots noted to be involved were the upper radicular group (C5/C6 nerve roots) and the middle radicular group (C7 nerve roots).  Severity of radiculopathy was noted as severe on both sides.

A February 2013 VA thoracolumbar spine examination of the lower extremities revealed muscle strength was normal, except for the left hip flexion, which was 4 out of 5.  Lower extremity reflexes were normal.  There was decreased sensation to light touch on the thigh/knee (L3/4), the lower leg/ankle (L4/L5/S1), and the foot/toes (L5).  The examiner found that radiculopathy symptoms manifested as moderate intermittent pain, moderate paresthesias and/or dyesthesias, and moderate numbness of both lower extremities.  The L4/L5/S1/S2/S3 nerve roots (sciatic nerve) were involved.

An October 2013 VA examination of upper and lower extremities revealed moderate constant pain, moderate intermittent pain, mild paresthesias and/or dyesthesias in the lower extremities, and mild numbness in the lower extremities.

There was no constant pain in the upper extremities.  Mild intermittent pain in the upper extremities was present, as was mild paresthesias and/or dyesthesias and mild numbness.

Upper and lower extremity strength was normal.  Muscle atrophy was not present.  A reflex examination showed hyperactivity in the upper and lower extremities.  The sensory examination revealed decreased sensation to light touch in the left hand/fingers, the left anterior thigh (L2), the left and right thigh/knee (L3/4), and the left and right foot/toes.  Other areas were normal.  The trophic change of hair loss was present on the distal aspect of the bilateral lower extremities.  The Veteran's gait was normal.  Tinel's sign was negative as to the left and right median nerve.  The Veteran was unable to perform the Phalen's test.

The examiner found mild incomplete paralysis of the left middle radicular group nerves.  All other upper extremity nerves were normal.  The examiner found moderate incomplete paralysis of the right and left lower extremity external popliteal nerve.  The examiner also found mild incomplete paralysis of the external cutaneous nerve of the left thigh.  

An August 2016 VA examination revealed chronic neck pain, into the bilateral shoulders.  The Veteran reported radiation of pain in both arms, with bilateral arm and hand numbness and paresthesias.  The examiner noted the Veteran had cervical disc replacement surgery at C4-5 and C5-6 nine days prior to the examination.  The Veteran reported immediate postoperative pain had increased, but was starting to improve.  The examiner noted the Veteran is left hand dominant.

Physical examination revealed normal strength in the elbows, wrists, and fingers, bilaterally.  No atrophy was present.  Upper extremity reflexes were normal.  Sensation to light touch was normal in the shoulder area, the inner and outer forearm, and the hand and fingers, bilaterally.

Mild, constant radicular pain in the right and left upper extremities was found.  Moderate, intermittent pain in both upper extremities was found.  Mild paresthesias and/or dyesthesias, and mild numbness in both upper extremities were found.  The examiner found involvement of the C5/C6 nerve roots and the C8/T1 nerve roots in both upper extremities.  The examiner found involvement of the C7 nerve roots in the left upper extremity.  The examiner found the severity of radiculopathy was moderate bilaterally.

As far as treatment, November 2012 private treatment records note increased pain with range of motion and bilateral hand numbness and left hand intermittent burning over the prior couple of years.  The motor examination shows normal muscle bulk and tone. Muscle strength was 5/5 in all extremities and range of motion was symmetric.   There was a slight symmetric decrease in grip strength, rated at 4+/5, bilaterally.  The clinician opined this was likely due to extensive arthritic changes and history of remote fractures of the fingers.  The Veteran had normal sensation throughout.

Another November 2012 private treatment record showed poor balance, numbness, and tingling.  The Veteran reported chronic pain in the neck and shooting pain to the arms and the legs.  He described the pain as tingling and numbness in both hands and a burning sensation in the feet.  He stated that the symptoms were persistent.  Examination revealed normal muscle bulk and tone.  The upper extremity examination was limited due to shoulder pain.  Strength was 4/5 on shoulder adduction and 4+/5 on elbow extension and flexion.  Hand grip strength was 5/5.  Strength in both lower extremities was 5-/5 on hip flexion and 5/5 on knee extension, dorsiflexion, and plantar flexion.  There was patchy sensory loss in both lower extremities.  Vibration and proprioception was normal.  Both upper extremity sensory examinations were normal.  The impression was paresthesias, most likely from the chronic pain.  The examiner opined that the Veteran does not have a typical sensory loss on examination.

A January 2013 private treatment record noted that the Veteran did not feel the pinprick on both arms and legs.  Vibration and proprioception test results were normal.  Deep tendon reflexes were 2+ at the biceps triceps.  A later January 2013 private treatment record revealed a normal sensory examination throughout.  Deep tendon reflexes were 2/4 and symmetrical.  

March 2013 nerve conduction studies of the upper extremities were normal.  A March 2013 private treatment record noted normal sensation throughout.  In other treatment at that time, the Veteran characterized pain in the upper extremities as constant, moderate in intensity, sharp and aching.

In May 2013, the Veteran complained of numbness and fatigue in both legs. June 2013 private treatment revealed the Veteran reporting a somewhat difficult time with gait for a number of months, steadily worsening.  The Veteran endorsed significant weakness in his quadriceps, bilaterally.  Motor examination revealed essentially normal strength in both lower extremities on individual muscle testing.  The sensory examination failed to elicit specific hypoesthesia.   Reflexes were essentially normal. No pathological reflex was identified.  Gait was slow, but without obvious deficit.

Private treatment records revealed the Veteran underwent a lumbar laminectomy in June 2013.  A July 2013 postoperative treatment note reported strength in his legs had returned to normal.  Some hip discomfort was still present.

May 2016 VA treatment showed worsening leg tingling and numbness especially in the calf and thigh, according to the Veteran's report. The leg pain was throbbing.  He was treated with steroid injections in lumbar spine the prior day, which improved the pain.  A motor examination showed normal muscle tone.  Mild muscle atrophy was present on the left first dorsal interosseous of the hand, and the deltoid.  The strength examination was symmetric proximally and distally in all four limbs.  No abnormal involuntary movements were present.  A mild posture tremor was present.  Sensation was intact to light touch.  Decreased and patchy pinprick and temperature sensation in the legs was found.  Vibration sense and proprioception were intact.

After a review of evidence, the Board finds that an evaluation of 40 percent is warranted for the entire appeal period for the evaluation of left upper extremity cervical radiculopathy.  The Board further finds that an evaluation of 30 percent for right upper extremity cervical radiculopathy for the entire appeal period is warranted.  The Board bases this increase on February 2013 VA examination results showing severe intermittent pain and other severe sensory symptoms.  The Board also finds persuasive March 2013 treatment records showing the Veteran reported constant, moderate sensory symptoms.  The left upper extremity is the major extremity because the Veteran is noted to be left handed.

The Board finds that a higher evaluation is not warranted.  When reconciling the foregoing evidence with an October 2013 VA examination report showing mild, intermittent pain and other sensory symptoms, the Board finds the disability picture more nearly approximates a moderate evaluation, even when considering the report of absence of sensation to pinprick testing on a report.  Additionally, the February 2013 VA examination report's "severe" finding is limited by the preamble to the Schedule of Ratings for Peripheral Nerves.  In this case, the involvement of the radiculopathy of the upper extremities is wholly sensory.  Although, there is mildly reduced grip strength noted, it was opined as due to healed fractures.  With respect to the other notations of decreased strength, such mild decreases would not exceed a moderate rating, in the Board's view.  Finally, a separate evaluation is not available for radiculopathy of different nerve groups of the upper extremities.

With respect to the lower extremities, the Board finds separate evaluations of 20 percent is warranted for the entire appeal period for each extremities.  In that regard, the February 2013 VA examination indicates the severity of the lower extremity disorder was moderate.  This is persuasive evidence that prior to October 9, 2013, a moderate evaluation is warranted.  Additionally, during that time, the Veteran reported poor balance due to pain and numbness in his extremities, and that he did not feel a pinprick in his lower extremities.  See November 2012 treatment records.  Therefore, the evidence more nearly approximates moderate incomplete paralysis, warranting a 20 percent evaluation.

An evaluation higher than 20 percent for either of the extremities is not warranted at any time during the appeal period.  The preponderance of the evidence is against a finding of moderately severe or severe incomplete paralysis, or complete paralysis.  The hair loss noted in the October 2013 VA examination is the only trophic change noted.  As such, it does not warrant a "moderately severe" or "severe" evaluation.  Normal muscle strength was generally found on examination throughout the appeal period, despite the Veteran's claims of fatigue and weakness.  In that regard, the Board assigns more probative value to the examiner's findings than to the Veteran's reported fatigue and weakness, because the examiner's findings were based on specific, objective clinical tests, and on the examiner's greater experience and knowledge.  Reflexes were generally normal throughout the appeal period.

The Board has considered whether a separate evaluation is appropriate for the left lower extremity external cutaneous nerve involvement.  See October 2012 VA examination report.  However, the evidence shows that the involvement was mild.  Therefore, it warrants a noncompensable evaluation.  38 C.F.R. § 4.124A, Diagnostic Code 8529.  Accordingly, a separate evaluation is not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected peripheral neuropathy of the lower extremities.  The Veteran reported pain, numbness, and tingling of the extremities, at times severe.  The Veteran described the functional effects of the symptoms.  Reports of diminished reflexes, strength, and trophic changes were also taken into consideration.  The ratings schedule for the nerves contemplates symptoms such as pain, paresthesias, loss of sensation, atrophy, etc.  Furthermore, the rating criteria allow for additional signs and symptoms of disability, and greater degrees of disability.  There is no evidence in the record of an exceptional or unusual clinical picture to render impractical the application of the regular schedular standards.  The Schedular criteria are therefore adequate, and no further discussion of 38 C.F.R. § 3.321 is required.

Finally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  


ORDER

Prior to August 19, 2016, an evaluation of 40 percent for cervical radiculopathy of the left upper extremity is granted.

An evaluation in excess of 40 percent for cervical radiculopathy of the left upper extremity is denied.

Prior to August 19, 2016, an evaluation of 30 percent for cervical radiculopathy of the right upper extremity is granted.

An evaluation in excess of 30 percent for cervical radiculopathy of the right upper extremity is denied.

Prior to October 9, 2013, evaluations of 20 percent each for right and left lower extremities are granted.

Evaluations in excess of 20 percent each for right and left lower extremities are denied.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's remaining claims.  See 38 C.F.R. § 19.9 (2016).  The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The December 2013 VA examination report here reveals that testing in passive motion and weight-bearing situations were not conducted.  In light of Correia, the Veteran must be provided a new VA examination, which provides testing in active motion, passive motion, weight-bearing, and nonweight-bearing.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine, cervical spine, left and right shoulder, left and right hip, and left and right knee disabilities.  The claims file should be made available to the examiner for review in connection with the examination.

The examiner must include testing in the following areas to the extent possible:

   a) Active motion;
   b) Passive motion;
   c) Weight-bearing; and
   d) Nonweight-bearing.
   
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


